     Case 6:18-cv-00077-JRH-BWC Document 39 Filed 05/18/20 Page 1 of 2
                                                                                                        FILED
                                                                                             John E. Triplett, Acting Clerk
                                                                                              United States District Court

                                                                                          By CAsbell at 8:53 am, May 18, 2020




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    WALTER EVERETT MOORE, III,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:18-cv-77

         v.

    WARDEN MARTY ALLEN; SGT.
    DUGGER; OFFICER HEARD; and OFFICER
    PATTON,

                 Defendants.


                                               ORDER

        This matter is before the Court on Plaintiff’s Motion for Default Judgment as to

Defendants Dugger, Heard, and Patton. Doc. 36. Plaintiff asserts Defendants’ responsive

pleadings were due March 16, 2020. Id. Plaintiff takes note of Defendants’ motion for

extension of time to file an answer or respond to complaint, doc. 30, but asserts the Court’s

March 16, 2020 Order granting that motion was unsigned and did not indicate a deadline for

Defendants’ answers. 1 Id. The Court’s Order granting the extension was, in fact, signed and

indicated that Defendants had until April 6, 2020 to file their responsive pleadings. Doc. 31. On

April 6, 2020, Defendants filed responsive pleadings. Accordingly, Defendants’ answer was




1
        In their Response to the instant Motion, Defendants suggest Plaintiff is referring to the proposed
order Defendants submitted to the Court alongside their motion for an extension. Doc. 37. The Court
agrees that Plaintiff is likely referring to the Defendants’ proposed order.
  Case 6:18-cv-00077-JRH-BWC Document 39 Filed 05/18/20 Page 2 of 2



timely, and the Court DENIES Plaintiff’s Motion for Default Judgment.

       SO ORDERED, this 18th day of May, 2020.




                                   ____________________________________
                                   BENJAMIN W. CHEESBRO
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             2
